DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  The usage of the term ‘air jack connector’ peppered throughout the specification and the claims is contrary to the standard and well-known definition of the term ‘air jack connector.’  Applicant can be his own lexicographer.  However he cannot redefine a well-known definition for his purpose.  An air jack connector is known as a specific type of connector used as a quick means to connect external air supplies with an air jack system.  Applicant’s usage of the term is for electrically coupling two or more electronic circuits together via a cord.  It is nothing more than connectors at both ends of an electrical extension cord (i.e. taken from Applicant’s figures).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant uses air jack connectors to electrically connect two or more electronic circuits (page 5, ultimate paragraph).  However, air jack connectors are used to connect and deliver pressurized air from a pressurized tank to an air jack lift, as an example, not to be used to deliver electricity.
For the purpose of examination, the Examiner assumes the connectors are electrical in nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 20170149181).
Re claims 1 and 16, the reference discloses a charging device for providing power from a power supply to an electronic device, the charging device having a detachable first connector 144a connected to a wired/wireless power port 100, a detachable second connector 144b connected to the power supply (figure 8) wherein the power port 100 provide power to an electronic device 20 when the first jack connected to the power supply.  144a and 114b are part of outlet 140.  See para 71-72; figs 7, 8 and 13a.
Re claim 2, a power cord 110, 111 having a first end and a second end wherein the first end connected to the first connector and the second end connected to the second connector.  See figures 7 and 15.
Re claim 3, whenever the first or second connector are detached, the power port 100 is not connected to the power supply (i.e. the extension cord 110,111 is not connected).
Re claim 4, the power port 100 is mounted in a piece of furniture (i.e. a couch 10) and positioned a predetermined distance from the top surface of the furniture.  See fig 2).

Re claim 6, the power supply connected to the wall 18 (fig 1) and includes USB ports 134a,134b (fig 7).  Para 69.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2017/0149181) in view of Byrne et al. (US 2018/0191178).
Re claim 7, Nelson does not disclose wireless charging built into the furniture.  However, wireless charging is “all a rage” today in charging mobile devices.  It is built into new automobile models, furniture and retrofits.  The furniture of Byrne exemplifies the inclusion of a wireless pad built into a sofa.  See fig 1.  It would have been obvious to have included a wireless charging pad into a piece of furniture in order to ensure its furniture lines are in current fashion.
Re claims 9 and 15, Nelson discloses USB ports 134a,134b (fig 7) as a second source of charging.
Re claim 10, Byrne does not teach or disclose the wireless pad is placed behind a flip-down cushion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the wireless pad behind a flip-down cushion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Moreover, having a delicate charging component behind a cushion when not in use would prevent damage to the charging coils/surface.
Re claims 11-13, Nelson and Byrne do not disclose any specific method of securing the pad in the cushion.  However, having a twist lock bore to allow for a flush mount would prevent damage to the charger.  It would have been obvious to have included a locking mechanism as claimed in order to prevent someone from accidentally pry up the charger or that the softness of the cushion would accidentally unhinged the charger mount.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2017/0149181) in view of Byrne et al. (US 2018/0191178) and further in view of Yi et al. (2019/0305577).
Re claim 8, Nelson and Byrne do not disclose a cupholder having power port/connector built-in for power.  Yi teaches a cupholder for a vehicle or a piece of furniture having wireless power with included connector.  Having the cupholder wired for power also allow for another storage location when the cupholder is not used to hold a drink.  It would have been obvious to have included power charger in the cupholder as taught by Yi in order to maximize the number of charging locations in a piece of furniture.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2017/0149181).  The reference discloses the power port mounted in the middle section of the sofa. However it does not discloses a door for accessing the power port.  Having a door would prevent someone from coming into contact with “live terminals’ and/or accidentally spillage on the power port.  It would have been obvious to have included a door on the power port to prevent accidental contact and/or spillage.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087